DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2017/0249291 A1), in view of Anders et al. (US 9,390,081 B2), hereinafter referred to as Anders, and further in view of Leydon et al. (US 2014/0229154 A1), hereinafter referred to as Leydon.

Regarding claim 1, Patel teaches:
A method, comprising: 
receiving a message from a first device (Fig. 2A element 210, para [0038], where a message from a first user is received); 
analyzing the message to identify an item of the message, wherein the item is in a first language (Fig. 2A element 208, para [0039] where the shorthand items are detected, where the language is English); 
analyzing a database of known items to determine whether the item is in the database of known items (para [0049], where the user preferences are accessed to determine whether the particular shorthand item should be expanded); 

controlling a graphical user interface of a second device to present the representation of the item (Fig. 2B, para [0043], where the recipient device displays the expansions replacing the shorthand items); 
Patel does not teach:
wherein the representation of the item comprises a translation of the item in a second language;
responsive to determining that the item is likely understood by a user of the second device based upon an identification of the item in a second message transmitted by the user of the second device, storing the item in the database of known items
Anders teaches:
responsive to determining that the item is likely understood by a user of the second device based upon an identification of the item in a second message transmitted by the user of the second device, storing the item in the database of known items (col. 5 lines 1-14, where profiles contain information from actual past use of abbreviations, and col. 6 lines 30-65, where use of an abbreviation in past messages or tweets by a user are factored, and col 10 line 65 - col. 11 line 5, col. 11 lines 42-63, where a user collapses or changes an expansion because they already know the abbreviation, and this is factored into future determinations by adding the information to the user profile).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patel by including the user abbreviations of Anders (Anders col. 5 lines 1-14) in the user preferences of Patel (Patel para [0049]) so that past usage of 
Leydon teaches:
receiving a message from a first device (Fig. 7 element 704, para [0094], where a chat input is received);
analyzing the message to identify an item of the message, wherein the item is in a first language (Fig. 6 element 606, 616, para [0078], [0083], where acronyms and abbreviations in the message are identified);
analyzing a database of known items to determine whether the item is in the database of known items (para [0078], where datasets are utilized to identify an acronym);
responsive to determining that the item is not in the database of known items, analyzing a database of representations to determine a representation of the item (Fig. 9 elements 904-910, para [0100-101], where when the expansion of the acronym is not found in the translation data store, it is found in the chat speak module), wherein the representation of the item comprises a translation of the item in a second language (Fig. 7, 9, para [0029-30], [0094], where acronyms and their representations are translated between languages);
controlling a graphical user interface of a second device to present the representation of the item (Fig. 7 element 720, para [0094], where the second device displays the translation); and
storing the item in the database of known items (Fig. 9 elements 926-930, para [0107], where the translations are stored);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patel in view of Anders by providing the translation of Leydon (Leydon Fig. 7, 9) as part of the acronym expansion of Patel in view of Anders (Patel Fig. 2A-2B), 

Regarding claim 2, Patel in view of Anders and Leydon teaches:
The method of claim 1, comprising: 
determining a context of the message (Patel para [0035], [0054], where the context of the message is determined),
wherein the analyzing the database of representations is further based upon the context and the context comprises at least one of a location of the first device, a demographic parameter associated with the first device, at least a portion of the message, a location of the second device or a demographic parameter associated with the second device (Patel para [0054], where the shorthand items may be suggested based on the context, including the location of the recipient).  

Regarding claim 3, Patel in view of Anders and Leydon teaches:
The method of claim 2, comprising: 
selecting the representation from a plurality of representations linked to the item based upon the context (Patel para [0054], where the particular shorthand items are suggested based on the context).  

Regarding claim 4, Patel in view of Anders and Leydon teaches:
The method of claim 1, the storing the item in the database of known items performed responsive to determining that the item is likely understood based upon the presentation of the representation of the item a threshold number of times (Patel Fig. 2D, para [0051-52], where the user 

Regarding claim 5, Patel in view of Anders and Leydon teaches:
The method of claim 1, comprising: 
responsive to receiving a request to remove the representation, storing the item in the database of known items (Patel Fig. 2C element 242, para [0048-49], where the user selects the “NO” option, and the user preferences are stored).  

Regarding claim 6, Patel in view of Anders and Leydon teaches:
The method of claim 1, comprising: 
receiving a request for a second representation corresponding to a second item (Patel Fig. 2B, element 228, para [0043], where a second shorthand item is expanded); 
analyzing the database of representations to determine the second representation (Patel Fig. 1 element 114, para [0049], [0025], where the shorthand item database is queried to obtain the expansion of the shorthand item); and 
presenting the second representation via the second device (Patel Fig. 2B, para [0043], where the recipient device displays the expansions replacing the shorthand items).  

Regarding claim 7, Patel in view of Anders and Leydon teaches:
The method of claim 1, comprising: 
identifying a second item of the message (Patel Fig. 2B, element 228, para [0043], where a second shorthand item is expanded);

transmitting a request for the second representation to at least one of the first device or a third device (Patel para [0030], where the recipient sends the message to a server for expansion); 
responsive to receiving one or more statements corresponding to the second representation from at least one of the first device or the third device, analyzing the one or more statements to determine the second representation (Patel para [0030], where the expanded message is received along with other indicators, where the received message includes the second representation); and 
storing the second representation in the database of representations (Leydon para [0107], where the resulting translations are stored).  

Regarding claim 8, Patel in view of Anders and Leydon teaches:
The method of claim 1, 
the item comprising at least one of a word, an expression, or an abbreviation (Patel Fig. 2A element 208, Fig. 2E element 256, Abstract paragraph, where the item may be an abbreviation or an emoji, as well as jargon, slang, shortcut expressions, codes, stickers, and ideograms).  

Regarding claim 9, Patel in view of Anders and Leydon teaches:
The method of claim 1, 
the item comprising at least one of a graphic or an emoji (Patel Fig. 2A element 208, Fig. 2E element 256, Abstract paragraph, where the item may be an abbreviation or an emoji, as well as jargon, slang, shortcut expressions, codes, stickers, and ideograms).  

Regarding claim 10, Patel in view of Anders and Leydon teaches:
The method of claim 1, comprising: 
analyzing a third message transmitted by the second device to one or more devices to identify a second item of the message (Anders col. 5 lines 1-14, where profiles contain information from actual past use of abbreviations, and col. 6 lines 30-65, where use of an abbreviation in past messages or tweets by a user are factored); and
storing the second item in the database of known items (Anders col. 5 lines 1-14, where profiles contain information from actual past use of abbreviations, and col 10 line 65 - col. 11 line 5, col. 11 lines 42-63, where a user collapses or changes an expansion because they already know the abbreviation, and this is factored into future determinations by adding the information to the user profile).  

Regarding claim 11, Patel in view of Anders and Leydon teaches:
The method of claim 1, wherein a first part of the database of representations is linked to at least one of the first device or the second device based upon at least one of a location of the first device, a demographic parameter associated with the first device, a location of the second device or a demographic parameter associated with the second device (Patel para [0054], where the shorthand items may be suggested based on the context, including the location of the recipient, where the suggested shorthand items are the first part of the database of representations, where the suggesting is the linking).  

Regarding claim 12, Patel in view of Anders and Leydon teaches:
The method of claim 11, the representation determined by at least one of: 
analyzing the first part of the database of representations to determine the representation (Patel para [0054], [0035], where the suggested shorthand items are used to select the expansion); or 
.  

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Leydon.

Regarding claim 18, Patel teaches:
A computing device comprising: 
a processor (Fig. 3 element 303, para [0062], where a CPU is used); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (Fig. 3 element 301, where memory is used), the operations comprising: 
receiving a message from a first device (Fig. 2A element 210, para [0038], where a message from a first user is received); 
analyzing the message to identify an item of the message (Fig. 2A element 208, para [0039] where the shorthand items are detected); 
analyzing a database of known items associated with a second device to determine whether the item is in the database of known items (para [0049], where the user preferences are accessed to determine whether the particular shorthand item should be expanded); 
responsive to determining that the item is not in the database of known items, analyzing a database of representations to determine a representation of the item, wherein the database of representations is different from the database of known items (Fig. 1 element 114, para [0049], [0025], where the shorthand item database is queried to obtain the expansion of the shorthand item), 

presenting the representation of the item via the second device (Fig. 2B, para [0043], where the recipient device displays the expansions replacing the shorthand items).  
Patel does not teach:
responsive to determining that a second representation of the second item is not in the database of representations, transmitting a request message for the second representation to a third user device;
responsive to receiving a response message comprising one or more statements corresponding to the second representation from the third user device, storing the second representation in the database of representations; and
Leydon teaches:
responsive to determining that a second representation of the second item is not in the database of representations, transmitting a request message for the second representation to a third user device (Fig. 9 element 916, para [0102], where the phrase is sent to a translation module when the item and representation are not found in the translation data store), wherein the third user device is different than the first device from which the message was received and the second device associated with the database of known items (Fig. 9, elements 104-1, 202, 210, 302, and 116, para [0102], where the translation module is separate from the translation data store);
responsive to receiving a response message comprising one or more statements corresponding to the second representation from the third user device, storing the second representation in the database of representations (Fig. 9 elements 926-930, para [0105], [0107], where the translations are stored); 


Regarding claim 19, Patel in view of Leydon teaches:
The computing device of claim 18, the operations comprising: 
receiving a second message from a fourth device (Patel Fig. 2E, para [0053], where a message is received);
analyzing the second message to identify a third item of the second message (Patel Fig. 2A element 208, para [0039] where the shorthand items are detected);
analyzing a second database of known items associated with a fifth device to determine whether the third item is in the second database of known items (Patel para [0049], where the user preferences are accessed to determine whether the particular shorthand item should be expanded); and
responsive to determining that the third item is not in the second database of known items, analyzing the database of representations to determine a third representation of the third item (Patel Fig. 1 element 114, para [0049], [0025], where the shorthand item database is queried to obtain the expansion of the shorthand item), wherein the database of representations is different than the second database of known items and the database of known items is different than the second database of known items (Patel para [0049], where the databases of known items are stored both on the recipient and sending devices, both separate from the shorthand item database).  

Regarding claim 20, Patel in view of Leydon teaches:

identifying a fourth item of the second message (Patel Fig. 2B, element 228, para [0043], where a second shorthand item is expanded); 
responsive to determining that a fourth representation of the fourth item is not in the database of representations (Leydon Fig. 9 element 916, para [0102], where the phrase is sent to a translation module when the item and representation are not found in the translation data store), transmitting a request for the fourth representation to at least one of the fourth device or a sixth device (Leydon Fig. 9 element 916, para [0102], where the phrase is sent to a translation module when the item and representation are not found in the translation data store); and 
responsive to receiving one or more statements corresponding to the fourth representation from at least one of the fourth device or the sixth device, storing the fourth representation in the database of representations (Leydon Fig. 9 elements 926-930, para [0105], [0107], where the translations are stored).

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders, in view of Chang et al. (US 2005/0223326 A1), hereinafter referred to as Chang, and further in view of Patel, and Leydon.

Regarding claim 13, Anders teaches:
A method, comprising: 
analyzing a message to identify an item of the message and a second item of the message, wherein the item and the second item are in a first language (Fig. 3 element 308, col. 9 lines 10-18, where multiple pieces of text related to abbreviations are identified, where the language of the text is the first language); 

inserting the representation into the message (col. 7 lines 10-12, where the expanded form is displayed).  
Anders does not teach:
providing, for display on a first device, a messaging interface, wherein the messaging interface concurrently displays an input text area and a button that is different than the input text area;
analyzing a message comprising text in the input text area of the messaging interface to identify an item of the message and a second item of a message, wherein the item and the second item are in a first language;
receiving a selection of the button, of the messaging interface, that is different than the input text area; and 
responsive to receiving the selection of the button of the messaging interface, automatically modifying the text of the message in the input text area to concurrently (i) replace the item in the message with the representation into the input text area of the messaging interface of the first device and (ii) replace the second item in the message with the second representation into the input text area of the messaging interface of the first device, wherein the representation of the item comprises a translation of the item in a second language and the second representation of the second item comprises a second translation of the second item in the second language.
Chang teaches:
providing, for display on a first device, a messaging interface, wherein the messaging interface concurrently displays an input text area and a button that is different than the input text area (Fig. 9A, para [0088], where the display includes an input text area and various buttons);

receiving a selection of the button, of the messaging interface, that is different than the input text area (Fig. 9A element 818, para [0088], where the user selects the spell check button, separate from the input text area); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anders by using the input text modifications of Chang (Chang Fig. 9B) to modify outgoing text messages of Anders (Anders col. 9 lines 10-18), to allow correction of all the words before sending the message (Chang para [0089]).
Anders in view of Chang does not teach:
responsive to receiving the selection of the button of the messaging interface, automatically modifying the text of the message in the input text area to concurrently (i) replace the item in the message with the representation into the input text area of the messaging interface of the first device and (ii) replace the second item in the message with the second representation into the input text area of the messaging interface of the first device, wherein the representation of the item comprises a translation of the item in a second language and the second representation of the second item comprises a second translation of the second item in the second language.
Patel teaches:
responsive to receiving the selection of the button of the messaging interface, automatically modifying the text of the message in the input text area to concurrently (i) replace the item in the message with the representation into the input text area of the messaging interface of the first device and (ii) replace the second item in the message with the second representation into the input text area 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anders in view of Chang by modifying all the shorthand items of Anders in view of Chang (Anders col. 5 lines 1-14) either individually or all together as taught by Patel (Patel para [0026], [0041]), either during or after the message has been written, in order to help the recipient of the message understand  the meanings of the shorthand items or abbreviations (Patel para [0002]).
Leydon teaches:
wherein the representation of the item comprises a translation of the item in a second language and the second representation of the second item comprises a second translation of the second item in the second language (Fig. 7, 9, para [0029-30], [0094], where acronyms and their representations are translated between languages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anders in view of Chang and Patel by providing the translation of Leydon (Leydon Fig. 7, 9) as part of the acronym expansion of Anders in view of Chang and Patel (Patel Fig. 2A-2B), in order to facilitate multi-lingual communications while handling or accommodating for acronyms and abbreviations in the communication (Leydon para [0029]).

Regarding claim 14, Anders in view of Chang, Patel, and Leydon teaches:
The method of claim 13, wherein the automatically modifying the text of the message in the input text area is performed responsive to receiving the selection of the button of the messaging interface without requiring further user input after the selection of the button of the messaging interface (Patel para [0026], [0041], where after selection, the shorthand items are expanded).  

Regarding claim 15, Anders in view of Chang, Patel, and Leydon teaches:
The method of claim 13, comprising: 
transmitting the message to a second device (Anders col. 7 lines 7-10, where the abbreviated solution is transmitted to the recipient).  

Regarding claim 16, Anders in view of Chang, Patel, and Leydon teaches:
The method of claim 15, comprising: 
determining a context of the message (Anders col. 5 line 58 - col. 6 line 29, col. 6 lines 42-52, where profile information is determined as context), 
wherein the analyzing the database of representations is further based upon the context and the context comprises at least one of a location of the first device, a demographic parameter associated with the first device, at least a portion of the message, a location of the second device or a demographic parameter associated with the second device (Anders col. 5 line 58 - col. 6 line 29, col. 6 lines 42-52, where profile information including demographic information from the sender and recipient is used to determine which expansion is likely correct).  

Regarding claim 17, Anders in view of Chang, Patel, and Leydon teaches:
The method of claim 13, wherein a first portion of the messaging interface is between the button and the input text area (Chang Fig. 9A, para [0088], where part of the messaging interface is between the button, element 818, and the input text area, element 817).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0034079 A1 para [0164], where language translation includes acronyms; US 2006/0217957 A1 para [0041], where a dictionary includes translations of words and their abbreviations; and US 7,359,849 B2 Abstract, where acronyms and ambiguities are translated between languages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658